Filed 2/17/15 In re Genesis G. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re GENESIS G., a Person Coming Under                              B255914
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. CK99768)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JUAN G.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County.
Philip Soto, Judge. Affirmed.

         Karen B. Stalter, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jacklyn K. Louie, Deputy County Counsel, for Plaintiff and Respondent.

                                        _________________________
       Juan G. (father) appeals from the finding of jurisdiction over his daughter,
Genesis G. (minor), in connection with a petition filed under Welfare and Institutions
Code section 342.1 We find no error and affirm.
                                         FACTS
       In 2001, father was convicted of felony possession of a controlled substance. Four
years later, he was convicted of using a controlled substance. That offense was a
misdemeanor.
       The minor was born in early 2009. On May 31, 2013, when she was four years
old, the Department of Children and Family Services (Department) filed a section 300
petition on the minor’s behalf. It alleged that the minor’s mother, Mayra R. (mother),
had a history of illicit drug abuse, and that while caring for the minor, mother was under
the influence of methamphetamine, which placed the minor at risk of physical harm. As
to father, the petition alleged that his whereabouts were unknown.
       At the jurisdiction hearing, the juvenile court sustained one count under section
300, subdivision (b) against mother.
       Father appeared at the six-month review. He filled out a “Statement Regarding
Parentage” form and stated his belief that he was the minor’s parent. The juvenile court
declared him the presumed father. He was granted monitored visitation and ordered to
drug test.
       On January 22, 2014, father failed to drug test as requested, and then missed a
second appointment to drug test on February 4, 2014. He drug tested on February 5,
2014, and the result was positive for amphetamines and methamphetamines. The
following month, the Department filed a section 342 petition on behalf of the minor
alleging that she was at risk of harm within the meaning of section 300, subdivision (b),
due to father’s history of using illicit drugs, which rendered him incapable of providing
the minor with regular care.

1
      All further statutory references are to the Welfare and Institutions Code unless
otherwise indicated.


                                             2
       A social worker attempted to contact father at the phone number on file for him,
but the number was no longer in service. Mother and relatives reported that he was living
at Travel Inn Motel on Sepulveda Boulevard. The social worker sent letters to the hotel,
and to a paternal aunt. Father never responded.
       In the jurisdiction/disposition report, the Department stated that father was
uncooperative throughout the course of the investigation, he tested positive for drugs, he
had a no show for a drug test that was considered a positive test, and he has a long
criminal history related to drugs. It added, “[The minor] is well bonded with father and
father maintains regular contact with her. However, [the minor’s] safety and well being
will be compromised if father does not seek professional help to address his problem.
Therefore, father needs to maintain a healthy and sober life by testing clean, completing a
substance abuse and parenting education program and individual counseling to address
various case related issues[.]”
       On March, 14, 2014, the section 342 petition was sustained.
       This timely appeal followed.
                                       DISCUSSION
       “In any case in which a minor has been found to be a person described by Section
300 and the petitioner alleges new facts or circumstances, other than those under which
the original petition was sustained, sufficient to state that the minor is a person described
in Section 300, the petitioner shall file a subsequent petition.” (§ 342.)
       Under section 300, subdivision (b), a child is a dependent if there is a substantial
risk that she will suffer harm because a parent is unable to provide regular care due to the
parent’s substance abuse.
       Whether a parent’s drug use qualifies as drug abuse is for the juvenile court to
decide based on the facts of each case. (In re Christopher R. (2014) 225 Cal.App.4th
1210, 1219 (Christopher R.) [looking at the facts as a whole and not applying any strict




                                              3
definitions when finding substantial evidence of drug abuse].)2 If a child is “six years old
or younger at the time of the jurisdiction hearing. . . [,] ‘the finding of substance abuse is
prima facie evidence of the inability of a parent or guardian to provide regular care
resulting in a substantial risk of harm’ [citations].” (Id. at p. 1219.)
       Here, jurisdiction is properly based on the findings sustained against mother. That
said, we exercise our discretion to reach the merits of father’s challenge to the findings
sustained against him because they may be prejudicial to him in future dependency
proceedings. (In re D.P. (2014) 225 Cal.App.4th 898, 902.) We must affirm the
juvenile court’s findings as long as they are supported by substantial evidence. (In re
Quentin H. (2014) 230 Cal.App.4th 608, 613.)
       The record establishes that the minor was five years old at the time of the ruling on
the section 342 petition. Father had two missed drugs tests (which are presumed to be
positive), and then tested positive for amphetamine and methamphetamine after his drug
testing on February 5, 2014. Combined with father’s criminal drug history, those failed
drug tests support an implied finding of drug abuse within the meaning of section 300,
subdivision (b). The use of methamphetamine destroys lives, and until father receives
treatment, he poses a risk of harm to the minor.




2
       We join Christopher R. in choosing not to follow In re Drake M. (2012) 211
Cal.App.4th 754, 766 (Drake M.) [a finding of substance abuse must be based on a
diagnosis of substance abuse by a medical professional, or evidence that a parent meets
the definition of substance abuse in the DSMA-IV-TR]. As explained in Christopher R.,
the Drake M. definition “is not a comprehensive, exclusive definition mandated by either
the Legislature or the Supreme Court . . . .” (Christopher R., supra, 255 Cal.App.4th at
p. 1218.)

                                               4
                              DISPOSITION
     The order is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                   __________________________, Acting P. J.
                                        ASHMANN-GERST


We concur:



_____________________________,J.
           CHAVEZ



_____________________________,J.
           HOFFSTADT




                                   5